897 So.2d 553 (2005)
John L. NORMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-0392.
District Court of Appeal of Florida, First District.
April 7, 2005.
Nancy A. Daniels, Public Defender; Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee; John L. Norman, pro se, for Appellant.
Charlie Crist, Attorney General; Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
John L. Norman challenges the summary denial of his timely motion to withdraw a plea pursuant to Florida Rule of Criminal Procedure 3.170(l). This Court has consistently held that, "once a defendant indicates his desire to avail himself of the rule 3.170(l) procedure, the trial court must appoint conflict-free counsel to advise and assist the defendant in this regard." Lester v. State, 820 So.2d 1078, 1078 (Fla. 1st DCA 2002); see also Wofford v. State, 819 So.2d 891 (Fla. 1st DCA 2002). Accordingly, we reverse the order denying the motion to withdraw the plea and remand to effectuate Norman's right to counsel.
REVERSED and REMANDED.
ERVIN, PADOVANO and LEWIS, JJ., concur.